Title: Testimonial for Jacob Baur, 4 November 1794
From: Washington, George
To: 


        
          Philadelphia, Novem: 4 1794.
        
        I hereby testif.—that Jacob Baur has lived with me in this City, since christmas last past, in the quality of Valet de chambre and

Butler. that he has discharged the duties of the above [trusts] with fidelity, promptness and sobriety; and that in all respects he has demeaned himself so as to merit my approbation.
        
          Go: Washington
        
      